EXHIBIT 10.20

TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (hereinafter, this
“Amendment”) is executed on this 6th day of October, 2006, to be effective as of
the respective date hereinafter specified, by and among BANCTEC, INC., a
Delaware corporation (“BancTec”), BTI TECHNOLOGIES L.P., a Texas limited
partnership (“BTI Tech” and jointly and collectively with BancTec, the
“Borrower”), the financial institution(s) listed on the signature pages hereof,
and their respective successors and Eligible Assignees (each individually as
“Lender” and collectively “Lenders”), and HELLER FINANCIAL, INC., a Delaware
corporation, in its capacity as Agent for the Lenders (“Agent”).

RECITALS

WHEREAS, Borrower, Agent and Lenders are parties to that certain Loan and
Security Agreement, dated as of May 30, 2001 (as amended, supplemented or
otherwise modified, the “Loan Agreement”); and

WHEREAS, Borrower, Agent and Lenders desire to amend the Loan Agreement, in each
case, in the manner, and subject to the terms and conditions, provided below.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:


ARTICLE I


DEFINITIONS


1.01        CAPITALIZED TERMS USED IN THIS AMENDMENT, TO THE EXTENT NOT
OTHERWISE DEFINED HEREIN, SHALL HAVE THE SAME MEANING AS IN THE LOAN AGREEMENT,
AS AMENDED HEREBY.


ARTICLE II


AMENDMENTS TO LOAN AGREEMENT; OTHER AGREEMENTS


2.01        AMENDMENT AND RESTATEMENT OF SECTION 2.1(A) OF THE LOAN AGREEMENT. 
EFFECTIVE AS OF THE DATE HEREOF (“EFFECTIVE DATE”), SECTION 2.1(A) OF THE LOAN
AGREEMENT IS AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:

“(A)        Term Loan.  Each Lender, severally, agrees to lend to Borrower, on
the Tenth Amendment Effective Date, its Pro Rata Share of the Term Loan
Commitment which is in the aggregate amount of $5,000,000.  The Term Loan shall
be funded in one drawing.  Amounts borrowed under this Section 2.1(A) and paid
may not be reborrowed.  The principal amount of the Term Loan shall be paid in
full on the Termination Date.”


--------------------------------------------------------------------------------



2.02        AMENDMENT TO SECTION 2.1(B) OF THE LOAN AGREEMENT:

(a)           Effective as of the Effective Date, the second sentence of Section
2.1(B) of the Loan Agreement is hereby amended by deleting it in its entirety
and substituting the following sentence therefor:

“The aggregate amount of the Revolving Loan Commitment shall not exceed at any
time $35,000,000.”

(b)           Effective as of the Effective Date, the definition of “Borrowing
Base” contained in Section 2.1(B) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

“‘Borrowing Base’ means, as of any date of determination, an amount equal to the
sum of (a) 85.00% of Eligible Accounts less Dilution Reserves, plus (b) 50.00%
of Eligible Accrued Unbilled Accounts less Dilution Reserves; plus (c) the
lesser of (i) $20,000,000, or (ii) 85.00% of the net orderly liquidation value
of Eligible Inventory (net orderly liquidation value to be determined in a
manner and pursuant to documentation satisfactory to Agent, in its reasonable
credit judgment) or (iii) 60.00% of Eligible Inventory, plus (d) the lesser of
(i) the Unsecured Senior Notes Permitted Liens Limitation minus $5,000,000 or
(ii) (A) the Real Property Advance Amount, plus (B) the Machinery and Equipment
Advance Amount and less, in each case, such reserves as Agent in its reasonable
credit judgment may elect to establish.  “Dilution Reserve” means, as of any
date of determination, a reserve for the amount by which the total dilution of
Accounts exceeds five percent (5%); with dilution referring to all actual and
potential offsets to an Account, including, without limitation, customer payment
and/or volume discounts, write-offs, credit memoranda, returns and allowances,
and billing errors.  The Dilution Reserve shall be adjusted after each field
examination audit of the Collateral conducted by Agent or any authorized
representative designated by Agent.”


2.03        AMENDMENT AND RESTATEMENT OF SECTION 2.2(A) OF THE LOAN AGREEMENT. 
EFFECTIVE AS OF THE EFFECTIVE DATE, SECTION 2.2(A) OF THE LOAN AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

“(A)        Rate of Interest.  From the date the Loans are made and the date the
other Obligations become due the Loans and the other Obligations shall bear
interest at the applicable per annum rates set forth below (collectively, the
“Interest Rate”):

(1)           In the case of Base Rate Loans and Obligations for which no other
interest rate is specified, the Base Rate plus (a) 0.25% with respect to the
Revolving Loan and all other Obligations for which no other interest rate is
specified, and (b) (i) during the period beginning on the Tenth Amendment
Effective Date and continuing until the first anniversary of the Tenth Amendment
Effective Date, 1.00% with respect to the Term Loan, and (b) (ii) during the
period beginning on the first anniversary of the Tenth Amendment Effective Date
and thereafter, 2.00% with respect to the Term Loan.

2


--------------------------------------------------------------------------------


(2)           In the case of LIBOR Loans, LIBOR plus (a) 1.75% with respect to
the Revolving Loan and all other Obligations for which no other interest rate is
specified, and (b) (i) during the period beginning on the Tenth Amendment
Effective Date and continuing until the first anniversary of the Tenth Amendment
Effective Date, 2.50% with respect to the Term Loan, and (b) (ii) beginning on
the first anniversary of the Tenth Amendment Effective Date and thereafter,
3.50% with respect to the Term Loan.

(3)           The Swingline Loan shall bear interest at the sum of the Base Rate
plus 0.25%.

Subject to the provisions of Section 2.1(F), Borrower shall designate to Agent
whether a Loan shall be a Base Rate or LIBOR Loan at the time a Notice of
Borrowing is given pursuant to Section 2.1(F).  Such designation by Borrower may
be changed from time to time pursuant to Section 2.2(D).  If on any day a Loan
or a portion of any Loan is outstanding with respect to which notice has not
been delivered to Agent in accordance with the terms of this Agreement
specifying the basis for determining the rate of interest or if LIBOR has been
specified and no LIBOR quote is available, then for that day that Loan or
portion thereof shall bear interest determined by reference to the Base Rate.

After the occurrence and during the continuance of an Event of Default (i) the
Loans and all other Obligations shall, at the election of Agent or Requisite
Lenders, bear interest at a rate per annum equal to two percent (2%) plus the
applicable Interest Rate (the “Default Rate”), (ii) each LIBOR Loan shall
automatically convert to a Base Rate Loan at the end of any applicable Interest
Period and (iii) no Loans may be converted to LIBOR Loans.”


2.04        AMENDMENT TO SECTION 2.4(E) OF THE LOAN AGREEMENT.  EFFECTIVE AS OF
THE EFFECTIVE DATE, THE FIRST SENTENCE OF SECTION 2.4(E) OF THE LOAN AGREEMENT
IS HEREBY AMENDED BY DELETING IT IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING
THEREFOR:

“With respect to the prepayments described in Sections 2.4(B)(2) and 2.4(B)(3),
such payments shall first be applied in payment of the Term Loan and at any time
after Term Loan shall have been repaid in full, such payments shall be applied
to reduce the outstanding principal balance of the Revolving Loans but not as a
permanent reduction of the Revolving Loan Commitment; provided, however, that as
long as no Event of Default has occurred and is continuing, if requested by
Borrower in writing to Agent, such prepayments will rather first be applied to
reduce the outstanding principal balance of the Revolving Loans but not as a
permanent reduction of the Revolving Loan Commitment and then applied in payment
of the Term Loan.”


2.05        AMENDMENT TO SECTION 4.25 OF THE LOAN AGREEMENT.  EFFECTIVE AS OF
THE EFFECTIVE DATE, SECTION 4.25 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY
DELETING THEREFROM THE REFERENCE TO THE DOLLAR AMOUNT $17,500,000.00” AND
SUBSTITUTING THEREFOR THE DOLLAR AMOUNT “$15,000,000.00.”

3


--------------------------------------------------------------------------------



2.06        AMENDMENT TO SECTION 9.8(B) OF THE LOAN AGREEMENT.  EFFECTIVE AS OF
THE EFFECTIVE DATE, SECTION 9.8(B) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:

“Term Loan Principal Payments.  Payments of principal of the Term Loan will be
settled on the date of receipt if received by Agent on the first (1st) Business
Day of a month and on the Business Day immediately following the date of receipt
if received on any day other than the first (1st) Business Day of a month.”


2.07        AMENDMENT TO SECTION 11.1 OF THE LOAN AGREEMENT; AMENDMENT AND
RESTATEMENT OF DEFINITIONS.  EFFECTIVE AS OF THE EFFECTIVE DATE, THE FOLLOWING
DEFINITIONS CONTAINED IN SECTION 11.1 OF THE LOAN AGREEMENT ARE HEREBY AMENDED
AND RESTATED IN THEIR ENTIRETY TO READ AS FOLLOWS:

“‘Commitment’ or ‘Commitments’ means the commitment or the commitments of the
Lenders to make Loans as set forth in Section 2.1(A) and/or 2.1(B) and to
provide Lender Letters of Credit as set forth in Section 2.1(H).


‘LOAN’ OR ‘LOANS’ MEANS AN ADVANCE OR ADVANCES UNDER THE TERM LOAN OR THE
SWINGLINE LOAN OR THE REVOLVING LOAN COMMITMENT.

‘Notes’ means the Revolving Notes and the Term Notes and the Swingline Notes.

‘Pro Rata Share’ means (a) with respect to matters relating to a particular
Commitment of a Lender the percentage obtained by dividing (i) such Commitment
of that Lender by (ii) all such Commitments of all Lenders and (b) with respect
to all other matters, the percentage obtained by dividing (i) the Total Loan
Commitment of a Lender by (ii) the Total Loan Commitments of all Lenders, in
either (a) or (b), as such percentage may be adjusted by assignments permitted
pursuant to Section 9.5; provided, however, if any Commitment is terminated
pursuant to the terms hereof, then ‘Pro Rata Share’ means the percentage
obtained by dividing (x) the aggregate amount of such Lender’s outstanding Loans
related to such Commitment by (y) the aggregate amount of all outstanding Loans
related to such Commitment.”


2.08        AMENDMENT TO SECTION 11.1 OF THE LOAN AGREEMENT; AMENDMENT TO
DEFINITION OF “REVOLVING LOAN COMMITMENT”.  EFFECTIVE AS OF THE EFFECTIVE DATE,
THE DEFINITION OF “REVOLVING LOAN COMMITMENT” CONTAINED IN SECTION 11.1 OF THE
LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THEREFROM THE PHRASE “AGGREGATE
AMOUNT SET FORTH ON THE SIGNATURE PAGE OF THIS AGREEMENT” AND SUBSTITUTING
THEREFOR “AGGREGATE AMOUNT SET FORTH ON THE SIGNATURE PAGE OF THE TENTH
AMENDMENT.”


2.09        AMENDMENT TO SECTION 11.1 OF THE LOAN AGREEMENT; ADDITION OF NEW
DEFINITIONS.  EFFECTIVE AS OF THE EFFECTIVE DATE, THE FOLLOWING NEW DEFINITIONS
ARE HEREBY ADDED TO SECTION 11.1 OF THE LOAN AGREEMENT, TO READ IN THEIR
ENTIRETY AS FOLLOWS AND TO BE INSERTED IN THEIR PROPER ALPHABETICAL ORDER:

“‘Tenth Amendment’ means that certain Tenth Amendment to Loan and Security
Agreement, dated October 6, 2006, executed by Borrower, Lender and Agent.

4


--------------------------------------------------------------------------------


‘Tenth Amendment Effective Date’ means the ‘Effective Date’ as defined in the
Tenth Amendment.

‘Term Loan’ means the unpaid balance of the term loan made pursuant to Section
2.1(A).

‘Term Loan Commitment’ means (a) as to any Lender the commitment of such Lender
to make its Pro Rata Share of the Term Loan in the maximum aggregate amount set
forth on the signature page of the Tenth Amendment opposite such Lender’s
signature or in the most recent Assignment and Acceptance Agreements, if any,
executed by such Lender, and (b) as to all Lenders, the aggregate amount of all
Lenders to make the Term Loan.

‘Term Note’ or ‘Term Notes’ means each promissory note of Borrower in form and
substance acceptable to Agent, issued to evidence the Term Loan Commitment.

‘Total Loan Commitment’ means as to any Lender the aggregate commitments of such
Lender with respect to its Revolving Loan Commitment and Term Loan Commitment.”


2.10        AMENDMENT TO PARAGRAPH A OF THE FINANCIAL COVENANTS RIDER TO THE
LOAN AGREEMENT.  EFFECTIVE AS OF THE EFFECTIVE DATE, PARAGRAPH A OF THE
FINANCIAL COVENANTS RIDER TO THE LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED
TO READ IN ITS ENTIRETY AS FOLLOWS:

“A.          Senior Leverage Ratio.  So long as any portion of the Term Loan
remains outstanding, Borrower shall not permit the ratio of (i) the sum of the
aggregate principal amount of Loans outstanding under this Agreement and the
aggregate amount of outstanding Letter of Credit Liability and the aggregate
principal amount of Capital Leases of Borrower and its Subsidiaries on the last
day of each fiscal quarter, beginning September 30, 2006, to (ii) EBITDA for the
twelve-month period ending on such date, to be more than 1.50 to 1.00.”


ARTICLE III


CONDITIONS PRECEDENT


3.01        CONDITIONS TO EFFECTIVENESS.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE EFFECTIVENESS OF THIS AMENDMENT IS SUBJECT TO THE SATISFACTION OF
THE FOLLOWING CONDITIONS PRECEDENT, UNLESS SPECIFICALLY WAIVED IN WRITING BY
AGENT:


(A)           AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO
AGENT AND DULY EXECUTED BY EACH PARTY THERETO:

(I)            THIS AMENDMENT, AND

(II)           THIRD AMENDED AND RESTATED REVOLVING NOTE IN THE FORM OF
EXHIBIT A ATTACHED HERETO; AND

5


--------------------------------------------------------------------------------


(III)          TERM NOTE IN THE FORM OF EXHIBIT B ATTACHED HERETO; AND

(IV)          SUCH ADDITIONAL DOCUMENTS, INSTRUMENTS AND INFORMATION AS AGENT OR
ITS LEGAL COUNSEL, PATTON BOGGS LLP, MAY REQUEST; AND


(B)           ALL CORPORATE PROCEEDINGS TAKEN IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT AND THE AGREEMENTS DESCRIBED IN
CLAUSE (A) ABOVE AND ALL DOCUMENTS, INSTRUMENTS AND OTHER LEGAL MATTERS INCIDENT
THERETO SHALL BE SATISFACTORY TO AGENT AND ITS LEGAL COUNSEL, PATTON BOGGS LLP.


ARTICLE IV


NO WAIVER


4.01        NOTHING CONTAINED HEREIN SHALL BE CONSTRUED AS A WAIVER BY AGENT OR
ANY LENDER OF ANY COVENANT OR PROVISION OF THE LOAN AGREEMENT, THE OTHER LOAN
DOCUMENTS, THIS AMENDMENT, OR OF ANY OTHER CONTRACT OR INSTRUMENT BETWEEN
BORROWER, AGENT AND/OR ANY LENDER, AND AGENT’S OR ANY LENDER’S FAILURE AT ANY
TIME OR TIMES HEREAFTER TO REQUIRE STRICT PERFORMANCE BY BORROWER OF ANY
PROVISION THEREOF SHALL NOT WAIVE, AFFECT OR DIMINISH ANY RIGHT OF AGENT AND/OR
ANY LENDER TO THEREAFTER DEMAND STRICT COMPLIANCE THEREWITH.  AGENT AND LENDERS
HEREBY RESERVE ALL RIGHTS GRANTED UNDER THE LOAN AGREEMENT, THE OTHER LOAN
DOCUMENTS, THIS AMENDMENT AND ANY OTHER CONTRACT OR INSTRUMENT BETWEEN BORROWER,
AGENT AND/OR ANY LENDER.


ARTICLE V


RATIFICATIONS, REPRESENTATIONS AND WARRANTIES


5.01        RATIFICATIONS.  THE TERMS AND PROVISIONS SET FORTH IN THIS AMENDMENT
SHALL MODIFY AND SUPERSEDE ALL INCONSISTENT TERMS AND PROVISIONS SET FORTH IN
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND EXCEPT AS EXPRESSLY
MODIFIED AND SUPERSEDED BY THIS AMENDMENT, THE TERMS AND PROVISIONS OF THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE RATIFIED AND CONFIRMED AND SHALL
CONTINUE IN FULL FORCE AND EFFECT.  BORROWER, AGENT AND LENDERS AGREE THAT THE
LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, SHALL CONTINUE
TO BE LEGAL, VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS.


5.02        REPRESENTATIONS AND WARRANTIES.  BORROWER HEREBY REPRESENTS AND
WARRANTS TO AGENT AND LENDERS THAT (A) THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AMENDMENT AND ANY AND ALL OTHER LOAN DOCUMENTS EXECUTED AND/OR DELIVERED
IN CONNECTION HEREWITH HAVE BEEN AUTHORIZED BY ALL REQUISITE CORPORATE ACTION ON
THE PART OF BORROWER AND WILL NOT VIOLATE THE CERTIFICATE OF INCORPORATION OR
BYLAWS OF BORROWER; (B) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN
AGREEMENT, AS AMENDED HEREBY, AND ANY OTHER LOAN DOCUMENT ARE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AND ON AND AS OF THE DATE
OF EXECUTION HEREOF AS THOUGH MADE ON AND AS OF EACH SUCH DATE, EXCEPT FOR ANY
REPRESENTATION OR WARRANTY LIMITED BY ITS TERMS TO A SPECIFIC DATE; (C) NO EVENT
OF DEFAULT OR DEFAULT UNDER THE LOAN AGREEMENT HAS OCCURRED AND IS CONTINUING,
UNLESS SUCH EVENT OF DEFAULT OR DEFAULT HAS BEEN SPECIFICALLY WAIVED IN WRITING
BY LENDERS; AND (D) BORROWER IS IN FULL COMPLIANCE WITH ALL COVENANTS AND
AGREEMENTS CONTAINED IN THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
AMENDED HEREBY.

6


--------------------------------------------------------------------------------



ARTICLE VI


MISCELLANEOUS PROVISIONS


6.01        SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS AND
WARRANTIES MADE IN THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING,
WITHOUT LIMITATION, ANY DOCUMENT FURNISHED IN CONNECTION WITH THIS AMENDMENT,
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS, AND NO INVESTIGATION BY AGENT OR ANY LENDER OR ANY CLOSING SHALL
AFFECT THE REPRESENTATIONS AND WARRANTIES OR THE RIGHT OF AGENT OR ANY LENDER TO
RELY UPON THEM.


6.02        REFERENCE TO LOAN AGREEMENT.  EACH OF THE LOAN DOCUMENTS, INCLUDING
THE LOAN AGREEMENT AND ANY AND ALL OTHER AGREEMENTS, DOCUMENTS OR INSTRUMENTS
NOW OR HEREAFTER EXECUTED AND DELIVERED PURSUANT TO THE TERMS HEREOF OR PURSUANT
TO THE TERMS OF THE LOAN AGREEMENT, AS AMENDED HEREBY, ARE HEREBY AMENDED SO
THAT ANY REFERENCE IN SUCH LOAN DOCUMENTS TO THE LOAN AGREEMENT SHALL MEAN A
REFERENCE TO THE LOAN AGREEMENT, AS AMENDED HEREBY.


6.03        EXPENSES OF AGENT.  AS PROVIDED IN THE LOAN AGREEMENT, BORROWER
AGREES TO PROMPTLY PAY ALL FEES, COSTS AND EXPENSES INCURRED BY AGENT (INCLUDING
ATTORNEYS’ FEES AND EXPENSES, THE ALLOCATED CASH OF AGENT’S INTERNAL LEGAL STAFF
AND FEES OF ENVIRONMENTAL CONSULTANTS, ACCOUNTANTS AND OTHER PROFESSIONALS
RETAINED BY AGENT) INCURRED IN CONNECTION WITH THE REVIEW, NEGOTIATION,
PREPARATION, DOCUMENTATION AND EXECUTION OF THIS AMENDMENT.


6.04        SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT HELD BY A COURT OF
COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE SHALL NOT IMPAIR OR
INVALIDATE THE REMAINDER OF THIS AMENDMENT AND THE EFFECT THEREOF SHALL BE
CONFINED TO THE PROVISION SO HELD TO BE INVALID OR UNENFORCEABLE.


6.05        SUCCESSORS AND ASSIGNS.  THIS AMENDMENT IS BINDING UPON AND SHALL
INURE TO THE BENEFIT OF AGENT AND LENDERS AND BORROWER AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, EXCEPT BORROWER MAY NOT ASSIGN OR TRANSFER ANY OF ITS
RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT AND
LENDERS.


6.06        COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL,
BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


6.07        EFFECT OF WAIVER.  NO CONSENT OR WAIVER, EXPRESS OR IMPLIED, BY
AGENT OR ANY LENDER TO OR FOR ANY BREACH OF OR DEVIATION FROM ANY COVENANT OR
CONDITION BY BORROWER SHALL BE DEEMED A CONSENT TO OR WAIVER OF ANY OTHER BREACH
OF THE SAME OR ANY OTHER COVENANT, CONDITION OR DUTY.


6.08        HEADINGS.  THE HEADINGS, CAPTIONS, AND ARRANGEMENTS USED IN THIS
AMENDMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF
THIS AMENDMENT.


6.09        APPLICABLE LAW.  THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.


6.10        FINAL AGREEMENT.  THE LOAN DOCUMENTS, AS AMENDED HEREBY, REPRESENT
THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE

7


--------------------------------------------------------------------------------



SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.  THE LOAN
DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NOT
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO MODIFICATION, RESCISSION,
WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE,
EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWER, LENDERS AND AGENT.

[The Remainder of this Page Intentionally Left Blank]

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

BANCTEC, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

BTI TECHNOLOGIES, L.P.

 

 

 

 

 

By:

BANCTEC, INC., its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Revolving Loan Commitment:

$35,000,000

 

HELLER FINANCIAL, INC.,

 

 

 

as Agent and Sole Lender

Term Loan Commitment:

$ 5,000,000

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 


--------------------------------------------------------------------------------


CONSENT AND RATIFICATION

Each of the undersigned hereby consents to the terms of the within and foregoing
Amendment, confirms and ratifies the terms of its guaranty agreement relating to
the Obligations and each Loan Document it has executed in connection with the
Obligations (collectively, the “Loan Documents”) and acknowledges that the Loan
Documents to which it is a party are in full force and effect and ratifies the
same, that it has no defense, counterclaim, set-off or any other claim to
diminish its liability under such Loan Documents, that its consent is not
required to the effectiveness of the within and foregoing Amendment, and that no
consent by it is required for the effectiveness of any future amendment,
modification, forbearance or other action with respect to the Loans, the
collateral securing the Obligations, or any of the other Loan Documents.

 

BTC INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

BANCTEC (PUERTO RICO), INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

BANCTEC UPPER-TIER HOLDING, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

BANCTEC INTERMEDIATE HOLDING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 


--------------------------------------------------------------------------------